Citation Nr: 9908809	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  94-14 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left elbow with ulnar neuropathy 
(minor), currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to a service-connected 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
January 1946.

The Board of Veterans' Appeals (Board) notes the issues on 
appeal stem from Department of Veterans Affairs (VA) Regional 
Office (RO) rating decisions.  

This case was previously remanded by the Board in August 1996 
in order to obtain additional clarifying medical data.  That 
development having been completed the case is once more 
before the Board for appellate review. 


FINDINGS OF FACT

1.  The veteran's residuals of a shell fragment wound of the 
left elbow with ulnar neuropathy is productive of no more 
than moderately severe disability of muscle group VI (minor).  

2.  Residuals of a shell fragment wound of the left elbow 
with ulnar neuropathy (minor) evaluated as 20 percent 
disabling is the only disability for which service connection 
has been granted.  

3.  The veteran has completed three years of college and has 
had occupational experience for many years as a self-employed 
appliance repairman.  

4.  The veteran's sole service-connected disability is not of 
sufficient severity as to preclude his engaging in all types 
of substantially gainful employment, consistent with his 
education and employment background.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 20 percent for residuals of a shell fragment wound 
of the left elbow with ulnar neuropathy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.10, 4.14, 4.20, 4.31, 4.40, 4.45, 4.55, 4.56, 4.71a, 
Diagnostic Codes 5306 (criteria effective prior and after 
July 3, 1997), 5206, 5207, 8516 (1998). 

2.  The criteria for a total rating for compensation purposes 
based on individual unemployability have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show he incurred a 
moderate penetrating shell fragment wound of the left elbow 
(olecranon) due to enemy action.  The wound tract was 
debrided and closed.  On a report of an examination in 
January 1946 for purposes of separation from active duty, an 
objective examination of the skin revealed a 1 inch left 
olecranon scar.  An evaluation of the musculoskeletal system 
was silent for any defect.  A neurological evaluation was 
normal.

In an original rating decision in February 1946 the RO 
granted service-connection for shrapnel scar of the left 
elbow evaluated as 10 percent disabling.



A private hospital record in December 1990 reflected 
preoperative diagnosis of internal derangement of the left 
elbow.  The veteran underwent arthroscopy, joint debridement 
and removal of loose bodies of the left elbow.  Postoperative 
diagnosis was degenerative joint disease and loose bodies, 
posterior compartment.  

A private medical statement in May 1991 noted that 
postoperatively the veteran had done very well.  He 
demonstrated full range of motion of his elbow.  He still had 
mild clicking symptoms in his elbow which was noted to be of 
undetermined etiology.

In a June 1991 rating decision the RO granted a temporary 100 
percent rating for residuals of shrapnel wound of the left 
elbow (Muscle Group VI) under 38 C.F.R. § 4.30 from December 
13, 1990 to January 31, 1991, with reduction to the pre-
convalescence 10 percent schedular evaluation effective 
February 1, 1991.  
A VA Form 21-8940, Veterans Application for Increased 
Compensation Based on unemployability shows that the veteran 
last worked full time in December 1990 due to disability.  He 
had occupational experience in major appliance repair.  He 
completed three years of college majoring in electrical 
engineering.
Private medical records on file dated in early to mid 1992 
contain references to left ulnar neuropathy and lateral 
epicondylitis symptoms.  There was indication of arthritis 
thought to be secondary to the injury in service.  In June 
1992 the veteran was given the option of ulnar nerve 
release/transposition.  
A private medical statement in July 1992 suggested that the 
veteran's old elbow injury in service may be related to his 
left ulnar problem at the elbow.
In a rating decision dated in October 1992, the RO granted an 
increased 20 percent evaluation for residuals of a shell 
fragment wound of the left elbow (MUSCLE GROUP VI) with ulnar 
neuropathy under Diagnostic Codes 5306-8516 effective 
February 1, 1991.
On a report of a VA peripheral nerve examination in March 
1993, the examiner noted that given the fact that the veteran 
had a history of shrapnel injury in the war but was 
asymptomatic for many years thereafter, and given the fact 
that ulnar neuropathy is common in this age group with regard 
to entrapment in the elbow, it was difficult to link these 
two events.  It was noted that following examination there 
was no evidence of ulnar neuropathy.  The examiner noted that 
the veteran's symptoms were unusual and probably did not 
represent neurological disease.
On a report of a VA orthopedic examination in April 1993 it 
was noted that the veteran had X-rays showing degenerative 
changes in his radio-capitellar joint.  He had an 
electromyograph (EMG) which showed mild significant ulnar 
neuropathy.  On orthopedic evaluation the examiner noted the 
veteran's right and left elbows revealed symmetric range of 
motion with approximately 2 degrees of hyperextension to 140 
degrees of flexion. He had full supination at 85 degrees and 
full pronation at 70 degrees.  He had no swelling of the left 
elbow.  

The veteran had no specific hypersensitivity to the left 
ulnar nerve on palpation.  He had 5/5 strength in his biceps, 
triceps, wrist extension, wrist flexion, grip, extensor 
pollices longus (EPL) and interossei.  He had no significant 
muscle wasting in the left upper extremity.  The examiner was 
unable to tell for sure the old scar wound, but he pointed to 
the area over his ulnar nerve as being the area of the 
previous shrapnel wound.  The examiner noted that whether or 
not the veteran's symptoms were now directly related to the 
shrapnel injury was difficult to say but he believed that 
since the veteran had no other significant episodes of 
arthritis in any other joints that it was related.  A 
subsequent X-ray study of the left elbow was normal.
In October 1994 the veteran attended a hearing before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.  He noted that after separation from active duty 
he worked sawmill and then as a riveter at Boeing.  He went 
to college and studied electrical engineering for three 
years.  He then worked at various electrical maintenance jobs 
after that until his last job as a manufacturing engineer.  

The veteran noted then going into business for himself in 
1971 which was probably the most physically demanding.  He 
did appliance repair for 20 years.  He noted that he 
presently is able to do his gardening without a great deal of 
trouble with his left elbow.  He noted being able to shovel 
and run a wheelbarrow with some limitations.  He indicated 
receiving Social Security retirement benefits and not 
disability.
In April 1995, the veteran attended a hearing before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.
On a report of a VA peripheral nerve examination in July 1995 
the veteran demonstrated full pronation and supination.  He 
had pain in the ulnar side of the elbow with supination.  He 
had decreased grip strength and resisted flexion of his 
elbow.  He had decreased grip strength and decreased abductor 
pollicis strength.  He had no thenar wasting.  He had normal 
interosseus, normal wrist flexion and wrist extension 
strength.  He had decreased sensation in his median and ulnar 
nerve distributions on examination to light touch.  Diagnoses 
were degenerative joint disease of the left elbow, mild left 
ulnar nerve radiculopathy and left carpal tunnel syndrome, 
based on nerve conduction velocity.

An October 1995 VA orthopedic examination report shows the 
veteran was in no acute distress.  On the lateral aspect of 
the left elbow was a 4 centimeter scar.  Elbow flexion was 
from 0 to 140 degrees.  He had full pronation and supination.  
He was able to make a full fist with both hands.  He had 
slight limitation of extension at the proximal 
interphalangeal joints of all fingers on the left and right.  
The hands were well callused and had recent healing abrasions 
present.  Arm circumference was 30 centimeters (cm) 
bilaterally.  The right forearm was 28.5 cm.  

The left forearm was 20.0 cm.  Brachioradialis, biceps and 
triceps reflexes were 1plus and symmetrical.  To light touch 
and sharp, there was a normal sensory examination about both 
upper extremities.  There was negative Tinel sign at the 
wrists and elbows bilaterally.  Phalen test was negative 
bilaterally.  Muscle bulk and tone about the upper 
extremities was good.  

Motor strength was excellent in all muscle groups and was 
5/5.  There was very minimal tenderness about the posterior 
and lateral aspects of the left elbow, slightly about the 
scar.  Impression was shell fragment wound, left elbow.

The examiner noted reviewing the veteran's claims file.  He 
noted the veteran had no clinical evidence with physical 
examination of ulnar neuropathy and no clinical evidence of 
carpal tunnel syndrome.  He noted that electrodiagnostic 
studies had not been evaluated.  There was no wasting about 
the hands and ulnar nerve function was excellent.  It was 
noted that there was no relationship between any loss of grip 
of the left hand and any ulnar nerve problem.  An X-ray of 
the left elbow revealed no evidence of degenerative joint 
disease.  

On a report of a VA orthopedic/neurologic examination in 
January 1997 both upper extremities were symmetrical.  There 
was no evidence of muscle wasting or atrophy.  Upper 
extremity circumference was 31.5 cm. on the right and 31 cm. 
on the left; forearms were 28 cm..  The veteran was noted to 
be right handed.  He had unrestricted shoulder abduction, 
adduction, flexion and extension.  On elbow range of motion 
measured with goniometer, he had 0 to 145 degrees right and 
left, pronation 35 degrees right and left and supination 60 
degrees right and left.  He had unrestricted wrist and hand 
movements.  He had on the left pain in the hand with 
circumduction of the left carpometacarpal joint secondary to 
arthritis.  On inspection of the left elbow there were no 
apparent incisional or shrapnel wound scars.  There was a 2 
cm. area over the lateral condyle that may be either a 
shrapnel wound or an arthroscopy porta.  There was no 
localized tenderness about the left elbow.  

Motor examination noted elbow flexion, extension, pronation 
and supination were strong at 5/5.  Wrist flexors and 
extensors were strong.  Hand intrinsics were strong.  
Specifically it was noted that there was no weakness of thumb 
opponens or palmar adductor.  

It was noted that the examiner was looking for any motor 
signs of median or ulnar neuropathy.  Sensation was intact 
over the forearms, wrists and hands to light touch, 
temperature and vibration over the tips of the index and 
fifth fingers bilaterally.  Tinel's was positive.  He had 
positive Tinel's at both wrists producing a "funny-bone" 
type sensation.  He also had it at both ulnar grooves 
indicative of minor ulnar symptoms.  Phalen's both wrists was 
negative.  Diagnoses were reported shell fragment injury to 
the left elbow; mild EMG changes of left ulnar and median 
latencies and no evidence of degenerative joint disease of 
the left elbow or evidence of tardy ulnar palsy or carpal 
tunnel syndrome.  

The VA examiner's discussion of the findings noted that since 
there were prior electrodiagnostic studies of record that 
there were no findings on examination that would indicate 
repeat EMG or nerve conduction study.  He noted that there 
was no confirmed evidence of degenerative joint disease of 
the left elbow.  Range of motion of the left elbow was 
considered to be completely normal.  He noted that there was 
no evidence of orthopedic or neurological residuals found on 
examination that were attributable to the shell fragment 
injury.  It was noted that the veteran had essentially a 
normal left elbow examination.  He had full motion without 
motor weakness.  

The examiner again opined that there were no orthopedic or 
neurologic residuals from the shell fragment wound.  It was 
noted that the veteran had positive Tinel's at the ulnar 
grooves bilaterally and at the levels of the volar wrist.  It 
was not felt that either wrist positive Tinel's or elbow 
Tinel's were the result of the veteran's shell fragment 
wound.  It was noted that no observable residuals of shell 
fragment wounds were noted on examination.  The examiner 
opined that no nerves were specifically affected by the shell 
fragment wound.  None of the nerves transversing the left 
elbow were found to be abnormal on examination.  No visible 
pain behavior was demonstrated by the veteran.  It was noted 
that while the veteran complained of sharp shooting pains in 
the area of the left elbow the examiner noted not finding any 
objective pathology to support the veteran's subjective 
complaints of pain.  Moreover, it was noted that updated X-
rays of the left elbow were normal.  



Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  

The provisions of 38 C.F.R. § 4.2 require that medical 
reports be interpreted in light of the whole recorded history 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  These requirements 
for evaluation of the complete medical history of the 
claimant's condition are to protect the claimant against 
adverse decisions based on a single incomplete or inaccurate 
report and to enable VA to make a precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Moreover, VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertion and issues raised in the record and to explain the 
reasons and bases for its conclusions. However, it is 
important to note when increasing the level of a service-
connected disability at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. §§ 
4.2, 4.41 (1998).

The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled. However, a little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40 (1998).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1998) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion and interference with sitting, 
standing and weight bearing are also related considerations.  
It is the intention of the VA Schedule for Rating 
Disabilities to recognize actually painful, unstable or mal-
aligned joints, due to healed injury, as at least minimally 
compensable.

The Board also notes that in DeLuca v. Brown, 2 Vet. App. 
202, 206 (1995) the Court held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) 
must also be considered, and that examination based upon the 
rating decision must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (1998).

When flexion of the minor forearm is limited to 45 degrees, a 
40 percent evaluation is assigned.  If flexion of the minor 
forearm is limited to 55 degrees, a 30 percent evaluation is 
assigned.  Limitation of flexion of the minor forearm to 90 
degrees is assigned a 20 percent evaluation.  

When flexion of a forearm is limited to 100 degrees, a 10 
percent evaluation is assigned.  When flexion of a forearm is 
limited to 110 degrees, a noncompensable evaluation is 
assigned.  38 C.F.R. 4.71, Diagnostic Code 5206.

When extension of the minor forearm is limited to 110 
degrees, a 40 percent evaluation is assigned.  Limitation of 
extension of the minor forearm to 100 degrees is assigned a 
30 percent evaluation.  If limitation of extension of the 
minor forearm is to 75 degrees, a 20 percent evaluation is 
assigned.  When extension of a forearm is limited to 45 
degrees, a 10 percent evaluation is assigned.  38 C.F.R. 
4.71, Diagnostic Code 5207. 

Full range of motion on flexion of the elbow is zero to 145 
degrees.  
38 C.F.R. § 4.71, Plate II.

Muscle Group VI functions in extension of the elbow (the long 
head of the triceps is the stabilizer of shoulder joint).  It 
includes the extensor muscles of the elbow: (1) triceps and 
(2) anconeus.  An injury to Muscle Group VI will be rated as 
noncompensable, if slight, and as 10 percent disabling, if 
moderate.  A moderately severe injury will be rated as 20 
disabling, if involving the minor extremity.  A severe injury 
will be rated at the maximum schedular 30 percent evaluation, 
if involving the minor extremity.  38 C.F.R. Part 4, Code 
5306 (1998).  The right is the veteran's major upper 
extremity.

The Board notes that the Schedule has been revised with 
respect to the ratings applicable to muscle injuries, 
effective July 3, 1997.  62 Fed.Reg. No. 106, 30235-30240 
(Jun. 3, 1997) (codified at 38 C.F.R. §§ 4.55-4.73 Diagnostic 
Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were removed 
and reserved).  The defined purpose of these changes was to 
incorporate updates in medical terminology, advances in 
medical science, and to clarify ambiguous criteria.  The 
comments clarify that the changes were not intended to be 
substantive.  62 Fed.Reg. No. 106, 30235-30237.  

The regulation in effect at the time the appeal was initiated 
provided that muscle injury ratings were not to be combined 
with peripheral nerve paralysis ratings for the same part, 
unless affecting entirely different functions.  38 C.F.R. § 
4.55 (g).

Prior to July 3, 1997, muscle injuries were rated as follows:

A slight (insignificant) disability of muscles had the 
following attributes:

Type of injury: Simple wound of muscle without debridement, 
infection or effects of laceration;

History and complaint: Service department record of wound of 
slight severity or relatively brief treatment and return to 
duty: healing with good functional results; no consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals;

Objective findings: Minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus; no 
significant impairment of function and no retained metallic 
fragments. 38 C.F.R. § 4.56(a) (1996).

A moderate disability of muscles had the following 
attributes:

Type of injury: Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree; absence of explosive effect of high 
velocity missile and of residuals of debridement or of 
prolonged infection;

History and complaint: Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles;




Objective findings: Entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relax is to be 
applied to insure validity of tests.) 38 C.F.R. § 4.56(b) 
(1996).

A moderately severe disability of muscles had the following 
attributes:

Type of injury: Through and through or deep penetrating wound 
by high velocity missile of small size or large missile of 
low velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization;

History and complaint: Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade; 
record in the file of consistent complaint of cardinal 
symptoms of muscle wounds; evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present;

Objective findings: Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups; indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side; tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c) (1996).

A severe disability of muscles had the following attributes:


Type of injury: Through and through or deep penetrating wound 
due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization;

History and complaint: As under moderately severe (paragraph 
(c) of this section), in aggravated form;

Objective findings: extensive ragged, depressed, and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups in track of missile; x-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile; 
palpation shows moderate or extensive loss of deep fascia or 
of muscle substance; soft or flabby muscles in wound area; 
muscles do not swell and harden normally in contraction; 
tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function; in electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present; 
visible or measured atrophy may or may not be present; 
adaptive contraction of opposing group of muscles, if 
present, indicates severity; adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type; atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56(d) (1996).

Effective July 3, 1997, muscle disabilities will be evaluated 
under the following criteria:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles.

(i) Type of injury. Simple wound of muscle without 
debridement or infection.

(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.

(iii) Objective findings. Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles.

(i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

(ii) History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.

(iii) Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

(3) Moderately severe disability of muscles.

(i) Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

(4) Severe disability of muscles.

(i) Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing group of muscles.



(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.

(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

38 C.F.R. § 4.56.  62 Fed. Reg. 30235 (June 3, 1997).

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version more favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  In Rhodan v. West, 
12 Vet. App. 55 (1998), "the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court")" held that the Board could not apply the revised 
rating schedule to a claim prior to the effective date of the 
revision.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

The ulnar nerve (major), paralysis of: Complete; the "griffin 
claw" deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened warrants a 
maximum 50 percent schedular evaluation for involvement of 
the minor extremity.  For severe incomplete paralysis of the 
minor extremity a 30 percent evaluation is provided.  For 
moderate incomplete paralysis of the minor extremity a 20 
percent evaluation is provided.  For mild incomplete 
paralysis of the minor extremity a 10 percent evaluation is 
provided.  38 C.F.R. Part 4, Diagnostic Code 8516.

In every instance where the minimum rating evaluation 
requires residuals and the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required residuals are not shown.  38 
C.F.R. § 4.31 (1998).

38 C.F.R. § 4.118, Diagnostic Code 7804 provides a 10 percent 
evaluation for a scar if it is adherent, tender, or painful 
on objective demonstration.  Other scars are rated on 
limitation of function of the affected part.  38 C.F.R. Part 
4, Diagnostic Code 7805 (1998).


Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at lest one should be rated at 
40 percent or more with sufficient additional service- 
connected disability to bring the combination to 70 percent 
or more. 38 C.F.R. § 4.16(a).

In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a total rating for compensation purposes 
based upon individual unemployability, if the rating did not 
entitle the veteran to a total disability under 38 C.F.R. § 
4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b).  Under § 4.16(b), the 
Board must determine whether the veteran, on an 
extraschedular basis, is unemployable by reason of his 
service-connected disability.

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
Board notes that the VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the nondisabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).


Notwithstanding, a grant of a total rating based on 
individual unemployability is dependent on a finding that the 
individual meeting the schedular requirements is unable to 
secure or follow substantially gainful employment as a result 
of service-connected disabilities.  Specific attention is 
afforded the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  
Determinations are made irrespective of the veteran's age, 
however.

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities. 38 C.F.R. §§ 3.340, 3.341, and 4.16 (1997).  In 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and Hatlestad 
v. Brown, 5 Vet. App. 529 (1995), the Court referred to 
apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated that there was a need for discussing whether the 
standard needed in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent opinion decision, the VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure or follow a substantially gainful occupation 
as the result of a service-connected disability shall be 
rated totally disabled, without regard to whether an average 
person would be rendered unemployable by the circumstances.  
Thus, the criteria includes a subjective standard.  It was 
also determined that "unemployability" is synonymous with an 
inability to secure and follow a substantial gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).  The Board is bound in its decision by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c) (West 1991).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

When all the evidence is assembled, the adjudicator is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  Entitlement to an evaluation in 
excess of 20 percent for residuals of a 
shell fragment wound of the left elbow 
with ulnar neuropathy 

Analysis 

As an initial matter, the Board notes that the veteran's 
claim for an increased evaluation of his service connected 
left elbow disability is "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  See Procelle v. Derwinski, 2 Vet. 
App. 629, 631 (1992); see also Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the veteran's claim is not inherently 
implausible.  Furthermore, all relevant facts have been 
properly developed. 

Therefore, no further assistance to the veteran with the 
development of evidence is required.  See 38 U.S.C.A. § 5107 
(West 1991).  For the purpose of addressing the veteran's 
representative's argument of again remanding this case to the 
RO to comply with the Board's earlier remand, the Board finds 
the RO has substantially complied with the remand directives 
to allow for an informed determination on the record.  
Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, when 
the Board remanded this case for appropriate examination, it 
was requested that in addition to requested orthopedic and 
neurologic evaluations, the examiner(s) also undertake all 
indicated studies including EMG and NCV testing.  The VA 
examiner in January 1997 noted that EMG and NCV tests were 
not indicated based upon the evidence of record including 
pertinent normal findings noted on orthopedic and neurologic 
evaluations undertaken at that time. 

In this case, the 20 percent evaluation in effect for the 
veteran's service-connected residuals of a shell fragment 
wound of the left elbow with ulnar neuropathy is primarily 
based on moderately severe injury of muscle group VI of the 
minor extremity.  This type of injury essentially 
contemplates a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  

The history and complaint contemplate service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound and complaint of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Also, the objective findings reflect entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups.  There may be indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side.  
Tests of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The present record shows 
no evidence of muscle wasting or atrophy of the minor left 
upper extremity.  The veteran had complete and unrestricted 
motion of the left shoulder, elbow, wrist and hand movements.  
Except for an area over the lateral condyle that was thought 
may be either a shrapnel wound or an arthroscopy porta, the 
left elbow was absent apparent incisional or shrapnel wound 
scars.  In any event, there was no localized tenderness about 
the left elbow.  An X-ray of the left elbow was normal.  The 
left hand pain was attributed to arthritis in left 
carpometacarpal joint for which service connection has not 
been established and may not be considered when evaluating 
claims of entitlement to increased evaluations for service-
connected disabilities.  

Moreover, the Board notes that the current evidence 
demonstrates motor testing of left elbow flexion, extension, 
pronation and supination was strong at 5/5.  Wrist flexors 
and extensors were strong.  Hand intrinsics were strong.  
Specifically it was noted that there was no weakness of thumb 
opponens or palmar adductor.  It was noted that the examiner 
was looking for any motor signs of median or ulnar 
neuropathy.  Sensation was intact over the forearms, wrists 
and hands to light touch, temperature and vibration over the 
tips of the index and fifth fingers bilaterally.  Tinel's was 
positive.  The veteran had positive Tinel's at both wrists 
producing a "funny-bone" type sensation.  He also had it at 
both ulnar grooves indicative of minor ulnar symptoms.  
Phalen's both wrists was negative. 

The current objective findings were medically determined by 
an appropriate specialist to reflect no evidence of 
orthopedic or neurological residuals that were attributable 
to the shell fragment injury.  It was noted that the veteran 
had essentially a normal left elbow examination.  He had full 
motion without motor weakness.  It was not felt that any 
Tinel's were the result of the veteran's shell fragment 
wound.  It was noted that no observable residuals of shell 
fragment wounds were noted on examination.  

The examiner opined that no nerves were specifically affected 
by the shell fragment wound.  None of the nerves transversing 
the left elbow were found to be abnormal on examination.  No 
visible pain behavior was demonstrated by the veteran.  It 
was noted that while the veteran complained of sharp shooting 
pains in the area of the left elbow, the examiner noted not 
finding any objective pathology to support the veteran's 
subjective complaints of pain.

Clearly, in view of the normal findings of the left elbow 
including muscle group VI as demonstrated on a comprehensive 
VA examination in January 1997, the record is absent 
objectively demonstrated service-connected disability either 
meeting or more nearly approximating the criteria for the 
next higher rating under such cited Diagnostic Codes.  The 
result is the same under either the old or new criteria for 
evaluating gunshot wounds.  

Moreover, with respect to the ulnar neuropathy aspect of the 
veteran's service-connected left upper extremity disability, 
the Board notes that it was medically determined by an 
appropriate medical specialist on the recent VA neurologic 
evaluation in January 1997 that there were no discernable 
neurologic symptoms associated the service-connected injury 
found on the examination.  The neurologic evaluation was 
normal with respect the veteran's service-connected left 
upper extremity disability.  Any neurologic findings elicited 
were attributed to other than the service-connected left 
upper extremity disability and therefore may not be 
considered when evaluating the veteran's claim of entitlement 
to an increased evaluation for service-connected disability.  
In view of the normal findings demonstrated on the recent VA 
examination, it becomes clear that the ulnar neuropathy 
aspect contemplated within the service-connected left upper 
extremity disability is productive of less than mild 
impairment under Diagnostic Code 8516.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59; however, the recent examination was absent 
any evidence of loss of function due to pain or pain flare-
ups associated with the service-connected left upper 
extremity disability that was supported by adequate 
pathology.

Moreover, the Board notes that any associated residual shell 
fragment wound scar of the left upper extremity is not shown 
to be other than well-healed and nontender with no impairment 
of function of an affected part.  Accordingly a separate 
compensable rating for a shell fragment wound scar of the 
left upper extremity is not warranted.  

The evidence does not show that the service-connected 
residuals of a shell fragment wound of the left elbow with 
ulnar neuropathy disability is so exceptional or unusual as 
to render the application of the regular rating standards 
impractical. 
38 C.F.R. § 3.321(b)(1).  The recent VA examination in 
January 1997 reflected normal orthopedic and neurological 
evaluations pertinent to the service-connected left upper 
extremity disability.

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for an increased 
evaluation for his service connected residuals of a shell 
fragment wound of the left elbow with ulnar neuropathy.


II.  Entitlement to a t total disability 
evaluation for compensation based on 
individual unemployability.

Analysis

The Board recognizes that the veteran's argument, as 
illustrated by the record, is that he is precluded from 
engaging in all forms of substantially gainful employment due 
to impairment solely associated with his service-connected 
residuals of a shell fragment wound of the left elbow with 
ulnar neuropathy.  It is argued that the current VA clinical 
records support entitlement to individual unemployability 
benefits due to service-connected disability.

Under the provisions of 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(1998), total disability ratings for compensation may be 
assigned where the schedular ratings or rating for the 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  The veteran's work history 
and educational background are also given consideration.  The 
authorizing statutory provisions permit a combination of 
objective and subjective criteria. Hatlestad, supra.  

The Board recognizes that the ability to work only a few 
hours a day or only sporadically is not substantially gainful 
employment.  Substantially gainful employment is "that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore, supra.

Service connection has been granted solely for residuals of a 
shell fragment wound of the left elbow with ulnar neuropathy.  
The schedular evaluation is 20 percent. Because the appellant 
fails to meet the percentage requirement set forth in 38 
C.F.R. § 4.16(a) (1998), his claim merits consideration on an 
extraschedular basis in accordance with 38 C.F.R. § 4.16(b).

The record before the Board indicates that the veteran has 
completed three years of college studying mechanical 
engineering.  He has had many years of occupational 
experience as a self employed appliance repairman.  He last 
worked in 1990.  In addition to the historical nature of the 
veteran's service-connected minor left upper extremity 
disability, the Board notes that following a VA orthopedic 
and neurologic examination in January 1997, the examiner 
opined that the veteran did not show any residuals from his 
service-connected injury to the left upper extremity.  Range 
of motion and muscle strength of the left upper extremity was 
normal as was the neurologic evaluation.  There was no impact 
on original functional capacity for this individual which 
could be construed as being connected with his service 
related left upper extremity disability.

In order to grant a total disability rating by reason of 
unemployability, it must be shown that service-connected 
disabilities alone are of sufficient severity as to render 
the veteran unable to work.  The medical evidence fails to 
show that the veteran's service-connected disability has had 
any measurable impact on his employability status based on 
the objective findings of record.  In reaching this 
determination, the effects on the veteran's employability of 
his nonservice-connected disabilities and his age cannot be 
considered.  Only the impact of the service-connected 
disabilities can be taken into consideration.  Overall, the 
preponderance of the evidence does not show that the 
veteran's service-connected disability alone prevents him 
from securing a gainful occupation.  Hence, a total rating is 
not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the left elbow with 
ulnar neuropathy is denied.

Entitlement to a total disability evaluation for compensation 
based on individual unemployability is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 
- 11 -


- 1 -


